Citation Nr: 0534366	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  02-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder, 
bipolar disorder, panic attacks, and an eating disorder, 
claimed as due to sexual assault/harassment.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a tumor of the pituitary gland, including 
lactation, to include as secondary to service-connected 
endometriosis.

3.  Entitlement to service connection for polycystic ovary 
syndrome, to include as secondary to service-connected 
endometriosis.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

7.  Entitlement to an increased evaluation for endometriosis, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1986 to June 
1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and June 2002 rating 
decisions by the Muskogee, Oklahoma, Regional Office (RO).  
The August 1999 rating decision denied service connection for 
post-traumatic stress disorder due to sexual assault, and for 
lactation.  The June 2002 rating decision denied service 
connection for bipolar disorder, an eating disorder, 
residuals of a tumor of the pituitary gland as secondary to 
service-connected endometriosis, lactation, diabetes 
mellitus, panic attacks, polycystic ovary syndrome, 
hypothyroidism, and carpal tunnel syndrome, and confirmed a 
10 percent evaluation for endometriosis.

The Board notes that although service connection for a 
psychiatric disability was denied by rating decisions in June 
1997, August 1997 and November 1998, these adjudications 
considered said claim on a different direct-incurrence 
service connection basis and/or as secondary to service-
connected endometriosis; and therefore these rating 
determinations do not represent a prior final denial on the 
psychiatric disability issue currently on appeal.

Additionally, a November 1998 rating decision, in part, 
denied service connection for residuals of a tumor of the 
pituitary gland secondary to endometriosis.  After appellant 
was provided timely notice of that rating decision, she did 
not express timely disagreement therewith.  The Board notes 
that, as indicated above, the August 1999 rating decision 
also denied service connection for lactation.  While the 
pituitary gland disability at issue contemplates lactation, 
the November 1998 RO denial represents the last final 
decision with regard to the pituitary gland service 
connection issue as a whole.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  See also 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 20.200, 20.202, 20.204, and 20.302(b) (2004) (an 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal).  In general, 
rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  
It is not specified that the RO formally determined that new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for residuals of a tumor 
of the pituitary gland, including lactation.  However, the 
text of the August 1999 and June 2002 rating decisions 
reflect consideration of the claim on the merits, de novo.  
Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen a claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the issue for appellate consideration is whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of a tumor 
of the pituitary gland, including lactation, as characterized 
as that on the title page of this decision.  

In July 2003, a videoconference hearing was held before the 
undersigned Board Member/Veterans Law Judge.  In April 2004, 
the Board remanded the case to the RO for additional 
evidentiary development.

The claims of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, bipolar disorder, panic attacks, and an eating 
disorder, all claimed as due to sexual assault/harassment, 
and service connection for hypothyroidism and diabetes 
mellitus are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Board will render a 
decision herein on the other remaining appellate issues.  


FINDINGS OF FACT

1.  An unappealed November 1998 rating decision denied 
service connection for residuals of a tumor of the pituitary 
gland secondary to endometriosis.  After appellant received 
timely notice of that rating decision, she did not express 
timely disagreement therewith.

2.  Additional evidence submitted subsequent to said 
unappealed November 1998 rating decision, which denied 
service connection for residuals of a tumor of the pituitary 
gland secondary to endometriosis, including lactation, when 
viewed in the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Polycystic ovary syndrome was initially shown years after 
service, and has not been shown by competent clinical 
evidence to be etiologically related to service.

4.  It has not been shown, by credible competent evidence, 
that polycystic ovary syndrome was caused, or aggravated, by 
the service-connected endometriosis.

5.  Bilateral carpal tunnel syndrome was initially shown 
years after service, and has not been shown by competent 
clinical evidence to be etiologically related to service.

6.  It is as likely as not that appellant's service-connected 
endometriosis is manifested primarily by pelvic pain or heavy 
or irregular bleeding not controlled by treatment, without 
lesions involving the bowel or bladder.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed November 
1998 rating decision, which denied service connection for 
residuals of a tumor of the pituitary gland secondary to 
endometriosis, including lactation, is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2004).

2.  Polycystic ovary syndrome was not incurred in or 
aggravated by the appellant's peacetime service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Polycystic ovary syndrome was not proximately due to, the 
result of, or aggravated by service-connected endometriosis.  
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

4.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by the appellant's peacetime service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  The criteria for an increased rating of 30 percent, but 
no more, for endometriosis have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.10, 4.116, Diagnostic Code 7629 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Parenthetically, a March 2001 VCAA letter, which addressed 
certain appellate issues, appeared inadequate.  However, VA 
satisfied its duty to notify by means of an April 2002 VCAA 
letter on the post-traumatic stress disorder service 
connection issue and, pursuant to the Board's April 2004 
remand, April and December 2004 and January 2005 VCAA letters 
that the AOJ sent to the appellant on all the appellate 
issues.  The letters informed the appellant of what 
information and evidence was required to substantiate the 
claims and of her and VA's respective duties for obtaining 
evidence.  It is clear from the record that appellant was 
asked to provide any evidence in her possession that 
pertained to her claims.  With respect to the service 
connection issue involving residuals of a tumor of the 
pituitary gland, including lactation, the VCAA letters in 
particular advised as to the need for "new" and "material" 
evidence and what constituted such evidence.  See 38 C.F.R. 
§ 3.159(b)(1).  In addition, Statements of the Case and 
Supplemental Statements of the Case included such notice as 
they contained the provisions of 38 C.F.R. § 3.159(b).  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession on the appellate issues 
and "new" and "material" evidence to reopen her pituitary 
gland service connection claim in question. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
appropriate VCAA notices were issued after the August 1999 
and June 2002 rating decisions that are the basis of this 
appeal.  

However, the content of the notices provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  Additionally, she had an opportunity to 
testify at the July 2003 videoconference Board hearing.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claim.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); See also 38 C.F.R. § 20.1102 (harmless error).  
In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  Additionally, it should be 
noted that appellant is being represented in this case by a 
service organization who apparently is well aware of the VCAA 
and its requirements.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal to the extent indicated.  See 
VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  It appears that appellant's 
service medical records are of record, and post-service VA 
and private treatment reports and VA examinations have been 
obtained.  Under the VCAA, new duty to assist provisions 
include requiring VA to provide medical opinion when such 
opinion is necessary to make a decision on a claim.  Pursuant 
to the Board's April 2004 remand, VA gynecologic and general 
medical examinations were conducted and included adequate 
medical opinions on the etiology of certain claimed 
disabilities being decided in the Board's decision herein.  A 
medical opinion as to the etiology of her carpal tunnel 
syndrome does not appear necessary, since the service medical 
records did not include any symptoms thereof (as the examiner 
who conducted a recent March 2005 VA examination stated 
therein).  See 38 C.F.R. § 3.159 (c),(4)(i) (2004).  
Additionally, the VA gynecologic examination was sufficiently 
detailed and comprehensive on the nature and severity of the 
service-connected endometriosis.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and she has done so.  

With respect to the pituitary gland service connection claim, 
it appears that such duty to assist provisions requiring 
examinations or medical opinions are dependent on whether 
"new and material" evidence has been submitted to reopen 
the claim.  See, in particular, 38 U.S.C.A. § 5103A(f) and 38 
U.S.C.A. § 5108 (West 2002).  As will be explained in detail 
below, appellant has not submitted new and material evidence 
to reopen the pituitary gland service connection claim.  
There is no indication that other relevant medical records 
exist that would be material evidence.  It should also be 
pointed out that this appellate issue involves determining 
whether existing evidence has been presented that constitutes 
new and material evidence sufficient to reopen a previously 
denied claim.  In other words, the Board is not required to 
"manufacture" new and material medical evidence.

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issues being decided in the Board's decision 
herein.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a tumor of the brain becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that generally, to prove service connection, a claimant must 
submit:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additionally, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen, supra.


I.  Whether New and Material Evidence has been Received to 
Reopen a Claim of Entitlement to Service Connection for 
Residuals of a Tumor of the Pituitary Gland, including 
Lactation, to include as Secondary to Service-connected 
Endometriosis

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of a tumor of 
the pituitary gland, including lactation, to include as 
secondary to service-connected endometriosis, "new" 
evidence means more than evidence which was not previously 
physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The November 
1998 rating decision, which denied service connection for 
residuals of a tumor of the pituitary gland secondary to 
endometriosis, is final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); Manio v. 
Derwinski, 1 Vet. App. 140 (1991); and Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any other legal basis for attacking 
that final rating decision.  Additionally, since appellant's 
claim to reopen was filed in June 2001 prior to August 29, 
2001, the effective date of amendment to 38 C.F.R. § 3.156, 
the "old" version of 38 C.F.R. § 3.156 will be applied.  

The evidence previously considered in the unappealed November 
1998 rating decision included appellant's service medical 
records, which did not include any specific complaints, 
findings, or diagnoses pertaining to a pituitary gland tumor 
or residuals thereof.  In October 1989, appellant complained 
of breast discharge and menstrual irregularities.  
Clinically, there were no pertinent findings and the 
assessment was galactorrhea by history.  In May 1990, a 
prolactin laboratory value was interpreted as within normal 
limits.  On July 1990 service discharge examination, there 
were no specific complaints, findings, or diagnoses 
pertaining to a pituitary gland tumor or lactation 
abnormality.

A January 1993 initial application for VA disability benefits 
and private clinical records dated proximate to service did 
not mention a pituitary gland tumor or lactation abnormality.  

Based on the evidence then of record, said November 1998 
rating decision denied service connection for residuals of a 
tumor of the pituitary gland secondary to endometriosis, on 
the grounds essentially that there was no evidence of record 
indicating an etiological relationship between residuals of a 
tumor of the pituitary gland and endometriosis.  

The evidence received subsequent to said unappealed November 
1998 rating decision is not new and material with respect to 
residuals of a tumor of the pituitary gland, including 
lactation.  The clinical evidence includes numerous post-
service VA and private clinical records dated years after 
service.  The earliest post-service clinical evidence of a 
pituitary gland tumor or lactation abnormality was not until 
March 1998, several years after service, when a VA MRI of the 
brain was interpreted as showing a pituitary microadenoma; 
and in September 1998, it was noted that her prolactin level 
had reportedly changed.  None of the post-service clinical 
records relate the tumor of the pituitary gland or residual 
lactation abnormality to service or to the service-connected 
endometriosis.  An internet medical article submitted in June 
2001 noted that elevated prolactin, a pituitary gland 
hormone, may result from use of certain drugs, such as 
tranquilizers or oral contraceptives, or rarely from a 
pituitary tumor called a prolactinoma.  However, such a 
generic text, which does not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, does not amount to competent medical 
evidence of causality.  See Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Significantly, pursuant to Board remand, a March 2005 VA 
examination was conducted and the examiner related 
appellant's lactation symptomatology to the pituitary gland 
tumor and opined that the residuals of a tumor of the 
pituitary gland, including lactation abnormality, were not 
likely etiologically related to service, nor caused by or 
chronically aggravated by the service-connected 
endometriosis.  There is no medical opinion of record that 
specifically rebuts this VA medical opinion.  

The critical point is that none of the competent evidence 
received subsequent to said unappealed November 1998 rating 
decision indicates that appellant's tumor of the pituitary 
gland or residual lactation abnormality is causally or 
etiologically related to service or to the service-connected 
endometriosis.  The Board has considered lay statements by 
appellant and her testimony at a July 2003 hearing on appeal.  
However, lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said 
November 1998 rating decision, which denied service 
connection for residuals of a tumor of the pituitary gland 
secondary to endometriosis, when viewed in the context of all 
the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
received, the claim for service connection for residuals of a 
tumor of the pituitary gland, including lactation, to include 
as secondary to service-connected endometriosis, is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


II.  Service Connection for Polycystic Ovary Syndrome, to 
include as Secondary to Endometriosis; and Service Connection 
for Bilateral Carpal Tunnel Syndrome

Appellant's service records indicate that her military 
occupational specialty was technical drafting specialist.  
Her service medical records indicate that her complaints 
included abdominal pain, menstrual irregularities, and weight 
gain.  In March and October 1988, clinical evaluations 
revealed no adnexa abnormality.  The service medical records, 
including a July 1990 service discharge examination, did not 
include any specific complaints, findings, or diagnoses 
pertaining to polycystic ovary syndrome or carpal tunnel 
syndrome.  

A January 1993 initial application for VA disability benefits 
and private clinical records dated proximate to service did 
not mention polycystic ovary syndrome or carpal tunnel 
syndrome.  

Private clinical records indicated that in October 1993, 
years after service, polycystic ovary disease with mild 
hirsutism was assessed.  A September 1994 laparoscopic 
operative record, which diagnosed endometriosis, Stage I, 
reported that the ovaries appeared normal.  In May 1995, 
evaluation of the ovaries was unremarkable.

VA clinical records indicated that in April 1999, a pelvic CT 
scan was interpreted as showing an ovarian cyst(s).  

Private and VA clinical records revealed that in 2002, 
bilateral carpal tunnel syndrome was reported.  

On March 2005 VA examination, the examiner indicated that the 
claims file had been reviewed; that polycystic ovary disease 
was diagnosed based on 1994 laproscopic findings; and opined 
that the polycystic ovarian syndrome was not likely 
etiologically related to service, nor caused by or 
chronically aggravated by the service-connected 
endometriosis.  There is no medical opinion of record that 
specifically rebuts this VA medical opinion.

On another March 2005 VA examination, the examiner indicated 
that the claims file had been reviewed; that appellant's 
service medical records did not reveal any carpal tunnel 
syndrome; and that carpal tunnel syndrome was diagnosed about 
3 years ago.  

In summary, none of the appellant's service medical records, 
including a service discharge examination report, contained 
any specific complaints, findings, or diagnoses pertaining to 
polycystic ovary disease or carpal tunnel syndrome.  
Polycystic ovary disease and carpal tunnel syndrome were each 
initially clinically shown years after service and neither 
has been shown by competent clinical evidence to be 
etiologically related to service.  Furthermore, a March 2005 
VA examination medical opinion stated that the appellant's 
polycystic ovary disease was not likely etiologically related 
to service, nor caused by or chronically aggravated by the 
service-connected endometriosis.  There is no medical opinion 
of record that specifically rebuts this VA medical opinion.  
As the Court has stated in Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  

The Board has considered lay statements by appellant and her 
testimony at a July 2003 hearing on appeal.  However, 
appellant is not competent to offer a medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991).

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence overwhelmingly 
outweighs any positive evidence with respect to these service 
connection appellate issues.  In short, neither polycystic 
ovary disease nor carpal tunnel syndrome was clinically shown 
or diagnosed during service or proximate thereto; polycystic 
ovary disease and carpal tunnel syndrome were each initially 
identified years after service; the record does not contain 
competent clinical evidence which relates either disability 
to service, and VA medical opinion does not relate any 
polycystic ovary disease to service or the service-connected 
endometriosis.  Thus, service connection for polycystic ovary 
syndrome and bilateral carpal tunnel syndrome is not 
warranted.  


III.  An Increased Evaluation for Endometriosis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
endometriosis in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under Diagnostic Code 7629, endometriosis that is manifested 
by pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control may be assigned a 10 percent 
rating.  Endometriosis that is manifested by pelvic pain or 
heavy or irregular bleeding not controlled by treatment may 
be assigned a 30 percent evaluation.  Endometriosis with 
lesions involving the bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel and bladder symptoms may 
be assigned a 50 percent evaluation.  38 C.F.R. § 4.116, Code 
7629.

Appellant underwent a September 1994 laparoscopy with Argon 
laser coagulation of her diagnosed endometriosis, Stage I.  

Private clinical records dated in June 1995 revealed that 
appellant was on Lupron therapy with hormone replacement 
therapy for endometriosis.  

On April 1997 VA gynecologic examination, appellant reported 
that her last normal menstrual period was about 6 months ago; 
that for the past 6 months, she had experienced spotting 
around the time of her period; that approximately one year 
ago, a trial of Lupron had helped her endometriosis; and that 
she had not used Lupron or Provera for the past year.  She 
had cramping around the time of her period but did not take 
medication to relieve this.  She denied any bowel/urinary 
problems.  A pelvic examination did not reveal any uterine 
enlargement.  The impression was endometriosis shown on 
previous laparoscopic examination; and no current physical 
evidence of endometriosis.  

On May 2002 VA fee-basis gynecologic examination, appellant's 
complaints included constant lower abdominal pain.  Her 
current cycles were apparently irregular with breakthrough 
bleeding.  She reported having bowel and/or bladder 
incontinence since 1995, usually about 3 times per week; and 
intermittent lower abdominal pain.  She reported that 
although her lower abdominal pain had improved after the mid-
1990's laparoscopy, it had gradually returned.  A pelvic 
examination did not reveal any uterine prolapse/displacement, 
adhesions, menstrual disturbances, rectovaginal fistula, or 
fecal leakage.  No absorbent materials were reportedly worn.  
Uterine evaluation was normal.  The adnexal areas were 
somewhat tender to palpation.  The pertinent diagnosis was 
endometriosis with no change, with appellant reporting bowel 
and bladder incontinence about 3 times per week.

VA clinical records indicated that in June 2003, appellant 
reportedly needed a prescription change for Depends briefs.

During a July 2003 videoconference Board hearing, appellant 
testified, in essence, that she was taking birth control 
pills that helped treat her irregular cycles and polycystic 
ovary syndrome.  See transcript, p.8, 16.  Appellant also 
testified that although she was on medications, they had not 
been specifically prescribed for endometriosis; and that she 
had bowel and bladder incontinence.  See transcript, p.18, 
22-24.  

On March 2005 VA examination, appellant described her 
endometriosis symptomatology as pelvic pain that was constant 
and worse with menses.  She reported having severe 
dyspareunia, post-coital bleeding, and menorrhagia.  The 
examiner noted that after appellant's 1994 laproscopic laser 
ablation of endometriosis, polycystic ovary disease was 
diagnosed; that she was placed on Depo Lupron every month for 
6 months and then continuous oral contraceptives; and that 
this treatment seemed to help her endometriosis 
symptomatology.  She currently was taking oral 
contraceptives.  She reported that her endometriosis 
symptomatology had returned and worsened.  She complained of 
menometrorrhagia, breakthrough bleeding with almost every 
cycle, and post-coital bleeding; and stated that although she 
was pain-free for a time after said 1994 laproscopic 
treatment, the current symptoms were the same as those prior 
to that laparoscopy.  A list of current medications included 
oral contraceptives.  Pelvic examination revealed no 
abdominal masses or tenderness; no rectovaginal nodularity; 
and no pertinent lesions, discharge, urethrocele, cystocele, 
or rectocele.  The examiner noted that appellant's current 
symptoms of pelvic pain, heavy bleeding, irregular bleeding, 
and dyspareunia were related to the endometriosis.  

In deciding the endometriosis rating issue herein, the Board 
has considered the provisions of 38 C.F.R. § 4.10, which 
relate to functional loss.  It is significant that after her 
endometriosis was treated by laser ablation surgery in the 
mid-1990's, appellant was placed on injectable contraceptive 
medication for the endometriosis and later prescribed oral 
contraceptives.  Although on April 1997 and May 2002 VA 
gynecologic examinations, the endometriosis was clinically 
shown to be relatively stable, the examiner on more recent 
March 2005 VA examination noted that although a pelvic 
evaluation was essentially unremarkable, nevertheless 
appellant's current endometriosis symptoms were listed in the 
diagnosis as pelvic pain, heavy bleeding, irregular bleeding, 
and dyspareunia (symptoms that were alleged by appellant on 
that examination).  In Espiritu, at 2 Vet. App. 494, the 
Court stated "[a] layperson can certainly provide an eye-
witness account of a veteran's visible symptoms."  Although 
appellant testified that she was not receiving medication 
specifically for endometriosis, with resolution of all 
reasonable doubt in appellant's favor, it would appear from 
the clinical evidence of record that she has continued to 
receive treatment for endometriosis with oral contraceptives 
and that such treatment has not "controlled" her pelvic 
pain, irregular bleeding, and associated symptomatology as 
alleged.  Appellant is competent to describe her gynecologic 
symptoms.  Consequently, it is the Board's opinion that 
appellant's service-connected endometriosis more nearly 
approximates the criteria for the next higher 30 percent 
evaluation under Code 7629.  See 38 C.F.R. § 4.7.  

However, an evaluation in excess of 30 percent for 
endometriosis would not be warranted, since there is no 
laparoscopic evidence of lesions of the bladder or bowel to 
warrant a 50 percent rating under Code 7629.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
endometriosis presents such an unusual or exceptional 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  


ORDER

Since new and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
residuals of a tumor of the pituitary gland, including 
lactation, to include as secondary to service-connected 
endometriosis, the claim is denied.

Service connection for polycystic ovary syndrome, to include 
as secondary to service-connected endometriosis, is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.  

An increased rating of 30 percent, but no more, for 
endometriosis is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.


REMAND

With respect to the issues of entitlement to service 
connection for psychiatric disorders, classified as post-
traumatic stress disorder, bipolar disorder, panic attacks 
and an eating disorder, all claimed as due to sexual 
assault/harassment, and service connection for hypothyroidism 
and diabetes mellitus, additional development appears 
necessary prior to final appellate determination, for the 
following reasons.

Although pursuant to the Board's April 2004 remand, a March 
2005 VA psychiatric examination was conducted, the examining 
psychologist appears to have explained that a post-traumatic 
stress disorder diagnosis was not warranted because appellant 
did not have a service stressor involving "death or serious 
injury or threat to the physical integrity of others."  
However, it is clear that the claimed service stressor was 
based on sexual harassment/abuse, which the examiner did not 
directly address in rendering the medical opinion regarding a 
post-traumatic stress disorder diagnosis.  Additionally, the 
examiner failed to render medical opinion on the etiology of 
any eating disorder manifested; and the opinion rendered 
regarding appellant's bipolar disorder that it was more 
likely related to "heredity" than service appeared cursory.  
As such, the medical opinion rendered on that March 2005 VA 
psychiatric examination was inadequate and not fully 
responsive to the remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Appellant alleges, in part, that her in-service eating 
disorder may have resulted from in-service harassment, and 
led to the development of her diabetes and hypothyroidism.  
The service medical records indicate that due to weight gain, 
she was discharged from service for failure to meet military 
weight control standards.  Although pursuant to the Board's 
April 2004 remand, a March 2005 VA general medical 
examination was conducted, the examiner failed to render 
medical opinion as to the etiology of appellant's diabetes 
and hypothyroidism as required by the remand directives.  

Additionally, said VA medical opinions did not adequately 
consider certain preservice private clinical reports of 
record dated in 1985-1986, pertaining to appellant's 
psychiatric and eating problems.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange another VA 
psychiatric examination to determine 
the diagnoses and etiologies of all 
psychiatric disorders that are 
present.  The psychiatrist should 
review the entire claims files.  Any 
psychiatric diagnoses must be based 
on examination findings, available 
medical records, and any special 
testing deemed appropriate.  The 
psychiatrist should determine the 
nature and etiology of all 
psychiatric disabilities that are 
present, to include whether the 
appellant has post-traumatic stress 
disorder, bipolar disorder, panic 
attacks, and/or an eating disorder 
related to service.  

If a post-traumatic stress disorder 
is diagnosed, the psychiatrist 
should opine whether it is at least 
as likely as not that such post-
traumatic stress disorder is related 
to service and any reported in-
service stressor (including whether 
the alleged in-service stressor was 
sufficient to result in a post-
traumatic stress disorder).

If a bipolar disorder, panic 
attacks, or an eating disorder is 
diagnosed, the psychiatrist should 
discuss the clinical significance, 
if any, of the preservice private 
clinical reports of record dated in 
1985-1986, pertaining to appellant's 
psychiatric and eating problems.  

Further, the examiner is requested 
to provide an opinion as to whether 
it is at least as likely as not that 
any behavioral changes that occurred 
proximate to the alleged in-service 
sexual harassment incidents in 
service appear to lend 
substantiation to such in-service 
stressor.

The examination report should 
contain an adequate history, as well 
as clinical findings upon which the 
diagnoses are based, and provide an 
adequate rationale for medical 
conclusions rendered.  

2.  The RO should arrange another 
appropriate VA examination to 
determine the nature and etiology of 
any hypothyroidism and diabetes 
mellitus.  The examiner should 
review the entire claims files.  All 
necessary tests and studies should 
be performed.  The examiner should 
opine whether it is at least as 
likely as not that any currently 
manifested hypothyroidism and 
diabetes mellitus are causally or 
etiologically related to military 
service, to include their 
approximate date of onset.  

The examination report should 
contain an adequate history, as well 
as clinical findings upon which the 
diagnoses are based, and provide an 
adequate rationale for medical 
conclusions rendered.  

3.  After undertaking any 
development deemed appropriate in 
addition to that specified above, 
the RO should review the examination 
reports.  If the reports are not in 
substantial compliance with the 
instructions provided above, 
appropriate action should be taken.  
See Stegall, supra.

4.  The RO should consider any 
additional evidence and readjudicate 
the issues of entitlement to service 
connection for a psychiatric 
disability, to include post-
traumatic stress disorder, bipolar 
disorder, panic attacks, and an 
eating disorder, all claimed as due 
to sexual assault/harassment, and 
service connection for 
hypothyroidism and diabetes 
mellitus, under appropriate 
provisions and legal theories.  When 
the aforementioned development has 
been accomplished, to the extent the 
benefits sought are not granted, a 
supplemental statement of the case 
should be provided, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


